DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with James Wimpe on 15 March 2022.

The application has been amended as follows: 
In claim 1, line 18, the text “one or more of” has been replaced with ---at least---;
In claim 2, line 2, between “compressor” and “includes”, the text ---further--- has been inserted;
In claim 6, lines 26-27, the text “one or more of” has been replaced with ---at least---;
In claim 7, line 2, between “compressor” and “includes”, the text --- further--- has been inserted;
In claim 12, lines 28-29, the text “one or more of” has been replaced with ---at least---;
In claim 13, line 2, between “compressor” and “includes”, the text ---further--- has been inserted.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments filed 9 February 2022 are found persuasive in view of the combination of the 9 February 2022 amendment and the Examiner’s Amendment above.  Accordingly, claims 1, 6, and 12 and their dependents are found allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAVIA SULLENS whose telephone number is (571)272-3749. The examiner can normally be reached M-R 6:30-4:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/TAVIA SULLENS/Primary Examiner, Art Unit 3763